                 Case 3:19-cv-05792-LB Document 26 Filed 09/24/19 Page 1 of 3



 1   Meriel L. Darzen, Oregon State Bar (OSB) No. 113645
     Email: meriel@crag.org
 2   Ralph Bloemers, OSB No. 984172
     Email: ralph@crag.org
 3   Crag Law Center
     3141 E Burnside Street
 4   Portland, Oregon 97214
     Phone: (503) 525-2725 Fax: (503) 296-5454
 5   LEAD COUNSEL – Pro Hac Vice

 6   Attorneys for Plaintiffs Earth Island Institute, Greenpeace USA, and Sequoia Forestkeeper

 7   Daniel Galpern, OSB No. 061950
     Law Offices of Daniel M. Galpern
 8   2495 Hilyard St., Suite A
     Eugene, Oregon 97405
 9   Phone: (541)968-7164 Fax: (971)244-9035
     Email: dan.galpern@gmail.com
10   Pro HacVice

11   Attorney for Plaintiff James Hansen

12   René P. Voss, California State Bar No. 255758
     Natural Resources Law
13   15 Alderney Road
     San Anselmo, CA 94960
14   Phone: (415) 446-9027 Fax: (267) 316-3414
     Email: renepvoss@gmail.com
15   LOCAL COUNSEL

16
                                   UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18
                                      SAN FRANCISCO DIVISION
19
20
     EARTH ISLAND INSTITUTE, et al.                   No.: 3:19-cv-05792-LB
21
                    Plaintiffs,
22
            v.                                        MOTION FOR TEMPORARY
23                                                    RESTRAINING ORDER AND
     KIMBERLY NASH, et al.,                           PRELIMINARY INJUNCTION
24
                    Defendants.                       Ex Parte Motion Pursuant to LR 65-1
25
26
27
28
     No.: 3:19-cv-05792-LB - MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
     INJUNCTION                                                        Crag Law Center
                                                                       3141 E Burnside Street
                                                                       Portland, Oregon 97214
                                                                       Tel. 503-525-2725
                Case 3:19-cv-05792-LB Document 26 Filed 09/24/19 Page 2 of 3



 1           EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER AND
 2                                   PRELIMINARY INJUNCTION
 3          Plaintiffs now move for a Temporary Restraining Order and Preliminary Injunction
 4   pursuant to Fed. R. Civ. P. 65 and Local Rules 65-1, for the reasons stated in the accompanying
 5   memorandum, statement of undisputed facts, declarations and exhibits in support, as well as
 6   plaintiffs’ forthcoming reply, and responses to any other motions by defendants.
 7          Pursuant to Local Rule 65-1 plaintiffs’ motion is accompanied by 1) a copy of the
 8   complaint; 2) a memorandum of points and authorities; 3) the proposed temporary restraining
 9   order and order to show cause; 4) the declarations of Meriel L. Darzen, Dr. Chad Hanson, Ara
10   Maderosian, Maya Khosla, Dr. Pushker Kharecha, Tonja Chi, Amy Moas, Howard Jennings and
11   Daniel Brindis, and the exhibits thereto filed in support of this motion.
12          Pursuant to Local Rule 65-1, plaintiffs request thirty minutes of oral argument on
13   plaintiffs’ motion, and requests that the hearing be conducted telephonically.
14          Plaintiffs’ Proposed Order includes a waiver of a bond because plaintiffs are acting in the
15   public interest to prevent environmental harm. See People ex rel. Cal. v. Tahoe Reg’l Planning
16   Agency, 766 F.2d 1319, 1325 (9th Cir. 1985); City of South Pasadena v. Slater, 56 F.Supp. 2d
17   1106, 1148 (C.D. Cal. 1999) (“Courts routinely impose either no bond or a minimal bond in
18   public interest environmental cases.”); Save Strawberry Canyon v. DOE, 613 F.Supp.2d 1177,
19   1190 (N.D. Cal. 2009) (waiving Rule 65(c) bond in a NEPA case where “Plaintiff is a small non-
20   profit organization and has indicated that it would have difficulty posting the bond.”). See
21   Declaration of Chad Hanson and Declaration of Amy Moas, providing that plaintiffs will have
22   difficulty posting a bond.
23          The undersigned certify that the plaintiffs have filed this motion at the earliest possible
24   time and have made a good faith effort through telephone and email conferences with
25   defendants’ counsel to resolve the dispute and avoid the need for preliminary relief. See
26   Declaration of Meriel L. Darzen for specifics.
27
28
     No.: 3:19-cv-05792-LB - MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
     INJUNCTION - 1                                                    Crag Law Center
                                                                       3141 E Burnside Street
                                                                       Portland, Oregon 97214
                                                                       Tel. 503-525-2725
                Case 3:19-cv-05792-LB Document 26 Filed 09/24/19 Page 3 of 3



 1          Plaintiffs request an immediate hearing to seek relief against defendants to halt any tree
 2   felling or tree removal to prevent irreparable injury until the Court can resolve plaintiffs’ motion
 3   for preliminary injunction.
 4          Respectfully submitted this 24th day of September, 2019.
 5
                                                   /s/ Meriel Darzen
 6                                                 Meriel Darzen, Pro Hac Vice
 7                                                 Ralph Bloemers, Pro Hac Vice
                                                   Crag Law Center
 8
                                                   Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     No.: 3:19-cv-05792-LB - MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
     INJUNCTION - 2                                                    Crag Law Center
                                                                       3141 E Burnside Street
                                                                       Portland, Oregon 97214
                                                                       Tel. 503-525-2725
